DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, Examiner is unable to identify any corresponding structure in the specification for the claimed “determinator” and “restraining device.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 7, claim limitation “determinator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure or material described in the written description corresponding to the claimed “determinator.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, claim limitation “restraining device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure or material described in the written description corresponding to the claimed “restraining device.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 2-6, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above. 

Further regarding claim 4, the claim recites, in part, “making it difficult to satisfy the predetermined condition.” The term “difficult”, as used in the claim, is a term of degree that is not adequately described in the written description such that the meets and bounds of the claim are unclear. That is, it is unclear what constitutes making the predetermined condition “difficult” to satisfy. “Difficult” is a term of degree that varies in interpretation between person to person, such that what is considered “difficult” by one individual may not be considered “difficult” by another. 
Accordingly, the limitation is indefinite. Appropriate clarification is required. 

Further regarding claim 6, the claim recites “the function” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. 
It appears the Applicant desired claim 6 to depend from claim 5, which recites “a function.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labuhn et al. (United States Patent Application Publication No. US 2009/0138168 A1) [hereinafter “Labuhn”].

Regarding claim 1, Labuhn discloses a driving assistance apparatus (cruise control system 10) comprising:
a controller programmed to execute a deceleration assistance control of assisting in decelerating a host vehicle when a predetermined condition is satisfied (adaptive cruise computer 20; see [0002]-[0003], [0013]-[0018], and [0032]);

a restraining device configured to restrain execution of the deceleration assistance control by said controller if it is determined that the host vehicle is not traveling on a roadway, in comparison with a situation in which it is determined that the host vehicle is traveling on a roadway (see [0013], [0021], and [0029]-[0034]).

Regarding claim 2, Labuhn further discloses said restraining device is configured to prohibit the execution of the deceleration assistance control by said controller if it is determined that the host vehicle is not traveling on a roadway (see [0013], [0021], and [0029]-[0034]).

Regarding claim 3, Labuhn further discloses if it is determined that the host vehicle is traveling on a roadway when the execution of the deceleration assistance control is prohibited, said restraining device is configured to release prohibition of the execution of the deceleration assistance control by said controller (see [0022]-[0034]; note that [0022] teaches the method is repeated every 50 ms, such that in one iteration if the deceleration assistance control has been prohibited but then the vehicle is determined to be traveling on a roadway at step 108, cruise control will be activated at step 160 as described in [0033]-[0034]).

Regarding claim 5, Labuhn further discloses if it is determined that the host vehicle is not traveling on a roadway, said restraining device is configured to turn off a function of said controller associated with the execution of the deceleration assistance control (see [0013], [0021], and [0029]-[0034]).

Regarding claim 6, Labuhn further discloses if it is determined that the host vehicle is traveling on a roadway when the function is off, said restraining device is configured to turn on the function (see [0022]-[0034]; note that [0022] teaches the method is repeated every 50 ms, such that in one iteration if the deceleration assistance control has been disabled but then the vehicle is determined to be traveling on a roadway at step 108, cruise control will be activated at step 160 as described in [0033]-[0034]).

Regarding claim 7, Labuhn discloses a driving assistance apparatus (cruise control system 10) comprising:
a controller programmed to execute a deceleration assistance control of assisting in decelerating a host vehicle when a predetermined condition is satisfied (adaptive cruise computer 20; see [0002]-[0003], [0013]-[0018], and [0032]);
a determinator configured to determine whether or not the host vehicle is in a parking lot (see [0021] and [0025]-[0028]); and
a restraining device configured to restrain execution of the deceleration assistance control by said controller if it is determined that the host vehicle is in a parking lot, in comparison with a situation in which it is determined that the host vehicle is not in a parking lot (see [0013], [0021], and [0029]-[0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Labuhn in view of Trost et al. (United States Patent Application Publication No. US 2013/0211687 A1) [hereinafter “Trost”].

Regarding claim 4, Labuhn does not expressly teach if it is determined that the host vehicle is not traveling on a roadway, said restraining device is configured to restrain the execution of the deceleration assistance control by said controller, by making it difficult to satisfy the predetermined condition in comparison with the situation in which it is determined that the host vehicle is traveling on a roadway. As noted above, Labuhn teaches restraining the execution of the deceleration assistance control by deactivating or prohibiting execution of the deceleration assistance. 
Trost also teaches a vehicle deceleration assistance control system (see Abstract). Trost teaches that execution of the brake assistance system is restrained based on the type of road the vehicle travels on, specifically for non-highway type roadways where execution is less appropriate and useful (see [0007]-[0010] and [0032]-[0041]). Trost teaches that during the restrained execution of the brake assist system, trigger conditions for activating the brake assist are made more difficult such that the brake assist is not activated as much or as easily in restrained operation (see [0007]-[0010] and [0039]-[0041]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Labuhn such that if it is determined that the host vehicle is not traveling on a roadway, the restraining device is configured to restrain the execution of the deceleration assistance control by making it difficult to satisfy the predetermined condition in comparison with the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (United States Patent Application Publication No. US 2018/0281781 A1) and Salinger et al. (United States Patent Application Publication No. US 2012/0053807 A1) generally both teach driving assistance systems and methods, but were not used in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669